Case 1:18-cv-08543-VSB Document 33 Filed 02/12/20 Page 1 of 8
Case 1:18-cv-08543-VSB Document 33 Filed 02/12/20 Page 2 of 8
Case 1:18-cv-08543-VSB Document 33 Filed 02/12/20 Page 3 of 8
Case 1:18-cv-08543-VSB Document 33 Filed 02/12/20 Page 4 of 8
Case 1:18-cv-08543-VSB Document 33 Filed 02/12/20 Page 5 of 8
Case 1:18-cv-08543-VSB Document 33 Filed 02/12/20 Page 6 of 8
Case 1:18-cv-08543-VSB Document 33 Filed 02/12/20 Page 7 of 8




 2/18/2020
Case 1:18-cv-08543-VSB Document 33 Filed 02/12/20 Page 8 of 8
